Citation Nr: 1718608	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-21 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral upper extremity disability.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

In January 2016, the Veteran testified before the undersigned at a video conference hearing.  A transcript of that hearing is of record.

These matters were previously before the Board in July 2016, when they were remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

Pursuant to the July 2016 Board remand, the Veteran was afforded a VA examination in September 2016.  The examiner noted diagnoses of bilateral carpal tunnel syndrome and right ulnar neuropathy at the elbow and rendered a negative nexus opinion.  However, the examiner did not address the cumulative impact of the Veteran's repetitive use of his hands in service.  Nor was the etiology of the Veteran's diagnosed rheumatoid arthritis addressed.  Accordingly, an addendum opinion is required.  Updated VA and private treatment records should also be secured.

Additionally, pursuant to the July 2016 Board remand, the RO was instructed to issue a Statement of the Case (SOC) pertaining to a timely notice of disagreement with an October 2011 rating decision that denied service connection for diabetes mellitus.  To date, an SOC has not yet been issued and thus, must be provided on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain outstanding private records, to include any additional records from Drs. Guarjardo and Partalas dated since April 2016.

3.  Then obtain an addendum opinion from a VA physician other than the September 2016 VA physician to determine the etiology of his disabilities of the upper extremities.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should address the following:

(a)  Is it at least as likely as not (a 50 percent probability or more) that bilateral carpal tunnel syndrome had its onset in or is otherwise the result of service, to include as a result of the cumulative impact of the Veteran's repetitive use of his hands as a boatswain's mate and/or swollen metacarpals of the right hand demonstrated in March 1972? 

(b) Is it at least as likely as not (a 50 percent probability or more) that right ulnar neuropathy had its onset in or is otherwise the result of service, to include as a result of the cumulative impact of the Veteran's repetitive use of his hands as a boatswain's mate and/or swollen metacarpals of the right hand demonstrated in March 1972?  

(c) Is it at least as likely as not (a 50 percent probability or more) that rheumatoid arthritis had its onset in or is otherwise the result of service, to include as a result of the cumulative impact of the Veteran's repetitive use of his hands as a boatswain's mate and/or swollen metacarpals of the right hand demonstrated in March 1972?

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.

4.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for a bilateral upper extremity disability and issue a Supplemental SOC, as appropriate.

5.  Separately, issue an SOC regarding the issue of entitlement to service connection for diabetes mellitus, type II.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




